Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING Life Insurance and Annuity Company and its Variable Annuity Account B Individual Nonqualified Variable Annuity Supplement dated May 1, 2009 to the Contract Prospectus dated May 1, 2009, as amended The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current variable annuity Contract Prospectus for future reference. Appendix III is deleted in its entirety and replaced with the following: X.75998-09 May 2009 APPENDIX III CONDENSED FINANCIAL INFORMATION Except for subaccounts which did not commence operations as of December 31, 2008, the following tables give (1) the accumulation unit value ("AUV") at the beginning of the period, (2) the AUV at the end of the period and (3) the total number of accumulation units outstanding at the end of the period for each subaccount of Variable Annuity Account B available under the contracts for the indicated periods. For those subaccounts that commenced operations during the period ended December 31, 2008, the "Value at beginning of period" shown is the value at first date of investment. TABLE I FOR CONTRACTS ISSUED AFTER MARCH 1% (Selected data for accumulation units outstanding throughout each period) FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $37.09 $31.94 $28.95 $25.07 $21.98 $17.33 $19.354 $22.333 $24.217 $19.735 Value at end of period $21.06 $37.09 $31.94 $28.95 $25.07 $21.98 $17.33 $19.354 $22.333 $24.217 Number of accumulation units outstanding at end of period 381,493 507,337 603,500 638,978 578,222 459,840 368,356 350,846 365,499 449,134 FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $26.57 $26.50 $22.33 $21.35 $19.39 $15.06 $18.363 $19.565 $18.272 $17.40 Value at end of period $15.05 $26.57 $26.50 $22.33 $21.35 $19.39 $15.06 $18.363 $19.565 $18.272 Number of accumulation units outstanding at end of period 218,532 345,239 390,753 444,733 517,940 447,621 362,704 304,410 204,704 236,374 FIDELITY® VIP GROWTH PORTFOLIO Value at beginning of period $23.76 $18.95 $17.96 $17.19 $16.83 $12.83 $18.588 $22.858 $25.999 $19.155 Value at end of period $12.40 $23.76 $18.95 $17.96 $17.19 $16.83 $12.83 $18.588 $22.858 $25.999 Number of accumulation units outstanding at end of period 172,394 206,681 248,285 300,061 376,032 444,798 424,020 497,068 536,656 474,649 FIDELITY® VIP OVERSEAS PORTFOLIO Value at beginning of period $24.00 $20.71 $17.76 $15.11 $13.46 $9.51 $12.077 $15.514 $19.419 $13.786 Value at end of period $13.32 $24.00 $20.71 $17.76 $15.11 $13.46 $9.51 $12.077 $15.514 $19.419 Number of accumulation units outstanding at end of period 102,748 128,515 129,186 131,286 132,647 99,214 41,584 40,745 33,208 37,275 ING BLACKROCK GLOBAL SCIENCE AND TECHNOLOGY PORTFOLIO Value at beginning of period $4.95 $4.21 $3.98 $3.60 $3.70 $2.57 $4.436 $5.831 $9.558 Value at end of period $2.94 $4.95 $4.21 $3.98 $3.60 $3.70 $2.57 $4.436 $5.831 Number of accumulation units outstanding at end of period 87,832 94,120 131,384 184,668 238,094 325,256 240,058 172,469 127,430 ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $10.40 $10.67 Value at end of period $6.27 $10.40 Number of accumulation units outstanding at end of period 168,583 207,180 ING LEGG MASON PARTNERS AGGRESSIVE GROWTH PORTFOLIO Value at beginning of period $16.60 $17.08 $15.69 $14.25 $13.15 $9.64 $15.086 $20.426 $29.04 $19.489 Value at end of period $9.97 $16.60 $17.08 $15.69 $14.25 $13.15 $9.64 $15.086 $20.426 $29.04 Number of accumulation units outstanding at end of period 165,318 200,911 246,323 280,808 327,368 365,960 353,915 420,422 455,264 485,026 ING OPPENHEIMER GLOBAL PORTFOLIO Value at beginning of period $14.29 $13.57 $11.65 $10.01 Value at end of period $8.42 $14.29 $13.57 $11.65 Number of accumulation units outstanding at end of period 567,230 768,015 872,887 946,187 ING OPPENHEIMER STRATEGIC INCOME PORTFOLIO Value at beginning of period $11.51 $10.72 $10.01 $9.88 Value at end of period $9.60 $11.51 $10.72 $10.01 Number of accumulation units outstanding at end of period 208,418 279,773 212,296 235,801 CFI 1 Condensed Financial Information (continued) ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO Value at beginning of period $13.39 $11.95 $11.09 $9.93 Value at end of period $7.52 $13.39 $11.95 $11.09 Number of accumulation units outstanding at end of period 477,757 612,088 691,090 810,723 ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO Value at beginning of period $26.01 $23.96 $21.41 $20.42 $18.80 $14.54 $19.189 $21.643 $21.922 $18.146 Value at end of period $14.84 $26.01 $23.96 $21.41 $20.42 $18.80 $14.54 $19.189 $21.643 $21.922 Number of accumulation units outstanding at end of period 102,326 145,889 164,311 196,161 217,537 218,596 192,650 212,838 192,790 177,799 ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.20 Value at end of period $6.28 Number of accumulation units outstanding at end of period 465,424 ING THORNBURG VALUE PORTFOLIO Value at beginning of period $32.37 $30.57 $26.49 $26.41 $23.69 $18.73 $27.159 $36.551 $39.254 $26.713 Value at end of period $19.26 $32.37 $30.57 $26.49 $26.41 $23.69 $18.73 $27.159 $36.551 $39.254 Number of accumulation units outstanding at end of period 97,407 114,239 117,112 147,962 177,277 204,828 249,445 300,792 335,970 278,562 ING UBS U.S. LARGE CAP EQUITY PORTFOLIO Value at beginning of period $17.70 $17.71 $15.66 $14.50 $12.79 $10.37 $13.976 $17.889 $18.963 $15.481 Value at end of period $10.53 $17.70 $17.71 $15.66 $14.50 $12.79 $10.37 $13.976 $17.889 $18.963 Number of accumulation units outstanding at end of period 181,081 194,855 215,491 248,139 261,134 279,653 300,021 351,117 395,373 408,870 ING VAN KAMPEN CAPITAL GROWTH PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.40 Value at end of period $5.51 Number of accumulation units outstanding at end of period 1,238 ING VAN KAMPEN EQUITY AND INCOME PORTFOLIO Value at beginning of period $12.16 $11.89 $10.69 $9.98 Value at end of period $9.20 $12.16 $11.89 $10.69 Number of accumulation units outstanding at end of period 413,810 523,595 608,591 666,187 ING VP BALANCED PORTFOLIO Value at beginning of period $29.94 $28.72 $26.44 $25.68 $23.77 $20.25 $22.856 $24.163 $24.603 $21.929 Value at end of period $21.26 $29.94 $28.72 $26.44 $25.68 $23.77 $20.25 $22.856 $24.163 $24.603 Number of accumulation units outstanding at end of period 720,069 917,406 1,060,627 1,203,120 1,342,969 1,352,428 1,483,863 1,725,814 2,014,690 2,278,136 ING VP GROWTH AND INCOME PORTFOLIO Value at beginning of period $25.81 $24.34 $21.58 $20.20 $18.87 $15.16 $20.465 $25.397 $28.883 $24.907 Value at end of period $15.90 $25.81 $24.34 $21.58 $20.20 $18.87 $15.16 $20.465 $25.397 $28.883 Number of accumulation units outstanding at end of period 1,651,069 2,022,081 2,298,689 2,705,207 3,268,534 3,649,456 4,278,162 5,447,988 6,188,910 7,212,849 ING VP INDEX PLUS INTERNATIONAL EQUITY PORTFOLIO Value at beginning of period $11.60 $10.86 $9.92 Value at end of period $6.44 $11.60 $10.86 Number of accumulation units outstanding at end of period 11,142 32,902 4,148 ING VP INTERMEDIATE BOND PORTFOLIO Value at beginning of period $20.74 $19.81 $19.27 $18.92 $18.27 $17.40 $16.266 $15.147 $13.988 $14.27 Value at end of period $18.75 $20.74 $19.81 $19.27 $18.92 $18.27 $17.40 $16.266 $15.147 $13.988 Number of accumulation units outstanding at end of period 532,304 677,264 769,351 897,910 1,012,407 688,345 807,470 862,575 722,494 887,371 ING VP MONEY MARKET PORTFOLIO Value at beginning of period $15.19 $14.62 $14.12 $13.88 $13.91 $13.95 $13.905 $13.547 $12.894 $12.425 Value at end of period $15.40 $15.19 $14.62 $14.12 $13.88 $13.91 $13.95 $13.905 $13.547 $12.894 Number of accumulation units outstanding at end of period 471,161 456,245 457,899 400,551 546,292 760,049 1,044,246 1,134,800 894,024 1,034,154 ING VP STRATEGIC ALLOCATION CONSERVATIVE PORTFOLIO Value at beginning of period $19.25 $18.42 $17.21 $16.78 $15.74 $14.02 $14.844 $15.397 $14.875 $14.064 Value at end of period $14.53 $19.25 $18.42 $17.21 $16.78 $15.74 $14.02 $14.844 $15.397 $14.875 Number of accumulation units outstanding at end of period 41,708 52,539 54,761 53,837 49,393 52,209 88,782 82,972 99,655 111,343 CFI 2 Condensed Financial Information (continued) ING VP STRATEGIC ALLOCATION GROWTH PORTFOLIO Value at beginning of period $21.59 $20.81 $18.62 $17.75 $16.05 $13.07 $15.344 $17.566 $17.905 $15.855 Value at end of period $13.63 $21.59 $20.81 $18.62 $17.75 $16.05 $13.07 $15.344 $17.566 $17.905 Number of accumulation units outstanding at end of period 39,243 71,729 75,157 74,359 69,724 75,583 72,637 76,069 79,352 96,551 ING VP STRATEGIC ALLOCATION MODERATE PORTFOLIO Value at beginning of period $20.31 $19.50 $17.76 $17.17 $15.78 $13.37 $14.966 $16.295 $16.431 $15.095 Value at end of period $13.94 $20.31 $19.50 $17.76 $17.17 $15.78 $13.37 $14.966 $16.295 $16.431 Number of accumulation units outstanding at end of period 37,418 52,633 58,717 59,246 63,295 77,501 89,224 99,986 99,845 115,324 TABLE II FOR CONTRACTS CONTAINING LIMITS ON FEES (Selected data for accumulation units outstanding throughout each period) FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $37.09 $31.94 $28.95 $25.07 $21.98 $17.33 $19.354 $22.333 $24.217 $19.735 Value at end of period $21.06 $37.09 $31.94 $28.95 $25.07 $21.98 $17.33 $19.354 $22.333 $24.217 Number of accumulation units outstanding at end of period 12,125 18,196 24,115 27,427 25,162 22,238 18,503 11,769 8,064 13,750 FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $26.57 $26.50 $22.33 $21.35 $19.39 $15.06 $18.363 $19.565 $18.272 $17.40 Value at end of period $15.05 $26.57 $26.50 $22.33 $21.35 $19.39 $15.06 $18.363 $19.565 $18.272 Number of accumulation units outstanding at end of period 22,407 24,016 35,909 35,428 34,515 16,683 28,494 5,108 7,656 11,370 FIDELITY® VIP GROWTH PORTFOLIO Value at beginning of period $23.76 $18.95 $17.96 $17.19 $16.83 $12.83 $18.588 $22.858 $25.999 $19.155 Value at end of period $12.40 $23.76 $18.95 $17.96 $17.19 $16.83 $12.83 $18.588 $22.858 $25.999 Number of accumulation units outstanding at end of period 3,860 4,116 6,352 7,210 13,505 13,739 16,200 30,698 29,626 32,858 FIDELITY® VIP OVERSEAS PORTFOLIO Value at beginning of period $24.00 $20.71 $17.76 $15.11 $13.46 $12.60 Value at end of period $13.32 $24.00 $20.71 $17.76 $15.11 $13.46 Number of accumulation units outstanding at end of period 47 18,290 17,029 23,281 2,467 680 ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $10.41 $10.67 Value at end of period $6.28 $10.41 Number of accumulation units outstanding at end of period 12,302 13,169 ING LEGG MASON PARTNERS AGGRESSIVE GROWTH PORTFOLIO Value at beginning of period $16.60 $17.08 $15.69 $14.25 $13.15 $9.64 $15.086 $20.426 $29.04 $19.489 Value at end of period $9.97 $16.60 $17.08 $15.69 $14.25 $13.15 $9.64 $15.086 $20.426 $29.04 Number of accumulation units outstanding at end of period 6,491 6,500 8,232 13,528 16,173 15,712 9,981 15,417 13,795 12,142 ING OPPENHEIMER GLOBAL PORTFOLIO Value at beginning of period $14.29 $13.57 $11.65 $9.72 Value at end of period $8.42 $14.29 $13.57 $11.65 Number of accumulation units outstanding at end of period 18,704 20,539 28,855 35,013 ING OPPENHEIMER STRATEGIC INCOME PORTFOLIO Value at beginning of period $11.51 $10.72 $10.01 $9.89 Value at end of period $9.60 $11.51 $10.72 $10.01 Number of accumulation units outstanding at end of period 32,501 4,627 10,508 11,136 ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO Value at beginning of period $13.39 $11.95 $11.09 $9.48 Value at end of period $7.52 $13.39 $11.95 $11.09 Number of accumulation units outstanding at end of period 17,418 17,064 20,517 27,390 CFI 3 Condensed Financial Information (continued) ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO Value at beginning of period $26.01 $23.96 $21.41 $20.42 $18.80 $14.54 $19.189 $21.643 $21.922 $18.146 Value at end of period $14.84 $26.01 $23.96 $21.41 $20.42 $18.80 $14.54 $19.189 $21.643 $21.922 Number of accumulation units outstanding at end of period 5,446 6,163 7,951 9,403 10,065 9,380 6,422 6,688 4,920 4,491 ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.20 Value at end of period $6.28 Number of accumulation units outstanding at end of period 8,167 ING THORNBURG VALUE PORTFOLIO Value at beginning of period $32.37 $30.57 $26.49 $26.41 $23.69 $18.73 $27.159 $36.551 $39.254 $26.713 Value at end of period $19.26 $32.37 $30.57 $26.49 $26.41 $23.69 $18.73 $27.159 $36.551 $39.254 Number of accumulation units outstanding at end of period 3,715 4,644 3,729 3,729 5,194 5,195 9,460 9,287 11,362 9,451 ING UBS U.S. LARGE CAP EQUITY PORTFOLIO Value at beginning of period $17.70 $17.71 $15.66 $14.50 $12.79 $10.37 $13.976 $17.889 $18.963 $15.481 Value at end of period $10.53 $17.70 $17.71 $15.66 $14.50 $12.79 $10.37 $13.976 $17.889 $18.963 Number of accumulation units outstanding at end of period 74,615 84,934 96,025 114,960 136,060 108,922 121,245 141,938 162,448 135,420 ING VAN KAMPEN EQUITY AND INCOME PORTFOLIO Value at beginning of period $12.16 $11.89 $10.69 $9.81 Value at end of period $9.20 $12.16 $11.89 $10.69 Number of accumulation units outstanding at end of period 6,325 10,552 18,613 22,007 ING VP BALANCED PORTFOLIO Value at beginning of period $30.74 $29.42 $27.01 $26.17 $24.16 $20.53 $23.119 $24.379 $24.762 $22.015 Value at end of period $21.88 $30.74 $29.42 $27.01 $26.17 $24.16 $20.53 $23.119 $24.379 $24.762 Number of accumulation units outstanding at end of period 107,148 118,074 135,748 189,050 217,194 210,963 226,171 340,426 361,203 383,141 ING VP GROWTH AND INCOME PORTFOLIO Value at beginning of period $26.50 $24.93 $22.04 $20.59 $19.19 $15.37 $20.70 $25.624 $29.069 $25.005 Value at end of period $16.36 $26.50 $24.93 $22.04 $20.59 $19.19 $15.37 $20.70 $25.624 $29.069 Number of accumulation units outstanding at end of period 659,379 793,302 950,496 1,152,266 1,401,295 1,674,699 1,943,271 2,540,138 2,862,933 3,297,663 ING VP INTERMEDIATE BOND PORTFOLIO Value at beginning of period $21.07 $20.10 $19.52 $19.14 $18.45 $17.55 $16.378 $15.229 $14.042 $14.304 Value at end of period $19.07 $21.07 $20.10 $19.52 $19.14 $18.45 $17.55 $16.378 $15.229 $14.042 Number of accumulation units outstanding at end of period 110,037 121,126 145,608 170,190 237,188 248,725 332,174 362,413 364,573 387,135 ING VP MONEY MARKET PORTFOLIO Value at beginning of period $15.19 $14.62 $14.12 $13.88 $13.91 $13.95 $13.905 $13.547 $12.894 $12.425 Value at end of period $15.40 $15.19 $14.62 $14.12 $13.88 $13.91 $13.95 $13.905 $13.547 $12.894 Number of accumulation units outstanding at end of period 81,227 142,592 168,142 165,286 182,060 236,795 340,943 362,580 424,946 457,619 ING VP STRATEGIC ALLOCATION CONSERVATIVE PORTFOLIO Value at beginning of period $19.97 $19.05 $17.74 $17.24 $16.10 $14.30 $14.41 $14.141 Value at end of period $15.13 $19.97 $19.05 $17.74 $17.24 $16.10 $14.30 $14.497 Number of accumulation units outstanding at end of period 5,339 5,341 5,340 5,339 23,796 20,520 22,791 0 ING VP STRATEGIC ALLOCATION GROWTH PORTFOLIO Value at beginning of period $22.40 $21.52 $19.19 $18.23 $16.42 $13.33 $15.591 $17.786 $18.066 $15.942 Value at end of period $14.20 $22.40 $21.52 $19.19 $18.23 $16.42 $13.33 $15.591 $17.786 $18.066 Number of accumulation units outstanding at end of period 9,861 10,406 10,405 10,401 11,857 18,356 19,199 21,776 21,776 21,776 ING VP STRATEGIC ALLOCATION MODERATE PORTFOLIO Value at beginning of period $21.08 $20.16 $18.30 $17.63 $16.14 $13.63 $15.207 $16.499 $16.579 $15.179 Value at end of period $14.52 $21.08 $20.16 $18.30 $17.63 $16.14 $13.63 $15.207 $16.499 $16.579 Number of accumulation units outstanding at end of period 2,679 2,679 2,679 2,679 4,239 9,896 9,897 9,895 9,913 9,939 CFI 4 Condensed Financial Information (continued) TABLE III FOR CONTRACTS WITH TOTAL SEPARATE ACCOUNT CHARGES OF 0.95% (Selected data for accumulation units outstanding throughout each period) FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $20.91 $17.95 $16.22 $14.00 $12.24 $17.33 $9.70 Value at end of period $11.90 $20.91 $17.95 $16.22 $14.00 $12.24 $17.33 Number of accumulation units outstanding at end of period 43,318 47,295 55,171 80,017 37,912 25,359 2,695 FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $16.83 $16.73 $14.05 $13.40 $12.13 $8.78 Value at end of period $9.56 $16.83 $16.73 $14.05 $13.40 $12.13 Number of accumulation units outstanding at end of period 8,694 14,069 11,871 11,456 11,244 5,511 FIDELITY® VIP GROWTH PORTFOLIO Value at beginning of period $17.42 $13.85 $13.09 $12.49 $12.19 $8.80 Value at end of period $9.12 $17.42 $13.85 $13.09 $12.49 $12.19 Number of accumulation units outstanding at end of period 2,510 1,881 2,235 3,344 4,116 5,490 FIDELITY® VIP OVERSEAS PORTFOLIO Value at beginning of period $21.73 $18.70 $15.98 $13.56 $12.04 $8.09 Value at end of period $12.09 $21.73 $18.70 $15.98 $13.56 $12.04 Number of accumulation units outstanding at end of period 6,271 7,686 7,070 6,566 6,279 1,756 ING BLACKROCK GLOBAL SCIENCE AND TECHNOLOGY PORTFOLIO Value at beginning of period $16.58 $14.07 $13.24 $11.96 $12.23 $8.44 Value at end of period $9.89 $16.58 $14.07 $13.24 $11.96 $12.23 Number of accumulation units outstanding at end of period 865 586 578 311 223 223 ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $10.43 $10.67 Value at end of period $6.31 $10.43 Number of accumulation units outstanding at end of period 888 888 ING LEGG MASON PARTNERS AGGRESSIVE GROWTH PORTFOLIO Value at beginning of period $16.02 $16.44 $15.05 $13.63 $12.55 $8.77 Value at end of period $9.65 $16.02 $16.44 $15.05 $13.63 $12.55 Number of accumulation units outstanding at end of period 201 550 1,079 723 1,505 5,591 ING OPPENHEIMER GLOBAL PORTFOLIO Value at beginning of period $14.41 $13.65 $11.68 $10.02 Value at end of period $8.52 $14.41 $13.65 $11.68 Number of accumulation units outstanding at end of period 27,487 37,111 36,554 38,507 ING OPPENHEIMER STRATEGIC INCOME PORTFOLIO Value at beginning of period $11.61 $10.78 $10.03 $9.91 Value at end of period $9.72 $11.61 $10.78 $10.03 Number of accumulation units outstanding at end of period 9,583 11,365 11,291 15,502 ING OPPORTUNISTIC LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during January 2007) Value at beginning of period $16.23 $14.29 Value at end of period $8.99 $16.23 Number of accumulation units outstanding at end of period 913 913 ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO Value at beginning of period $13.50 $12.02 $11.12 $9.93 Value at end of period $7.60 $13.50 $12.02 $11.12 Number of accumulation units outstanding at end of period 1,316 1,834 4,473 5,717 CFI 5 Condensed Financial Information (continued) ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO Value at beginning of period $17.75 $16.31 $14.53 $13.82 $12.68 $9.30 Value at end of period $10.16 $17.75 $16.31 $14.53 $13.82 $12.68 Number of accumulation units outstanding at end of period 8,699 34,631 7,393 7,203 4,347 3,154 ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.20 Value at end of period $6.30 Number of accumulation units outstanding at end of period 2,857 ING THORNBURG VALUE PORTFOLIO Value at beginning of period $16.40 $15.44 $13.34 $13.26 $11.86 $8.79 Value at end of period $9.79 $16.40 $15.44 $13.34 $13.26 $11.86 Number of accumulation units outstanding at end of period 287 287 287 287 287 287 ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Funds were first received in this option during March 2007) Value at beginning of period $16.35 $16.25 Value at end of period $9.76 $16.35 Number of accumulation units outstanding at end of period 244 585 ING VAN KAMPEN EQUITY AND INCOME PORTFOLIO Value at beginning of period $12.27 $11.96 $10.71 $10.00 Value at end of period $9.31 $12.27 $11.96 $10.71 Number of accumulation units outstanding at end of period 17,039 8,513 8,390 8,585 ING VP BALANCED PORTFOLIO Value at beginning of period $14.71 $14.07 $12.91 $12.51 $11.54 $9.56 Value at end of period $10.48 $14.71 $14.07 $12.91 $12.51 $11.54 Number of accumulation units outstanding at end of period 0 82,646 93,249 91,215 12 12 ING VP GROWTH AND INCOME PORTFOLIO Value at beginning of period $15.75 $14.81 $13.09 $12.22 $11.38 $15.16 $9.42 Value at end of period $9.73 $15.75 $14.81 $13.09 $12.22 $11.38 $15.16 Number of accumulation units outstanding at end of period 27,883 34,872 40,044 39,142 49,972 69,060 94,985 ING VP INDEX PLUS INTERNATIONAL EQUITY PORTFOLIO (Funds were first received in this option during July 2007) Value at beginning of period $11.66 $12.14 Value at end of period $6.49 $11.66 Number of accumulation units outstanding at end of period 777 777 ING VP INTERMEDIATE BOND PORTFOLIO Value at beginning of period $12.58 $11.97 $11.62 $11.37 $10.94 $10.51 Value at end of period $11.40 $12.58 $11.97 $11.62 $11.37 $10.94 Number of accumulation units outstanding at end of period 4,166 5,124 4,483 3,884 6,479 4,656 ING VP MONEY MARKET PORTFOLIO Value at beginning of period $11.07 $10.63 $10.23 $10.12 $10.02 $10.02 Value at end of period $11.26 $11.07 $10.63 $10.23 $10.02 $10.02 Number of accumulation units outstanding at end of period 19,892 24,749 68,143 9,105 0 3,292 ING VP STRATEGIC ALLOCATION GROWTH PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $14.42 Value at end of period $10.02 Number of accumulation units outstanding at end of period 4,516 ING VP STRATEGIC ALLOCATION MODERATE PORTFOLIO Value at beginning of period $14.90 $14.26 $12.95 $12.72 Value at end of period $10.26 $14.90 $14.26 $12.95 Number of accumulation units outstanding at end of period 3,933 3,581 3,282 2,925 CFI 6 As filed with the Securities and Exchange Registration No. 033-75998 Commission on April 30, 2009 Registration No. 811-02512 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 26 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositors Telephone Number, including Area Code: (860) 580-2831 Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, C1S, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: immediately upon filing pursuant to paragraph (b) of Rule 485 X on May 1, 2009 pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Individual Nonqualified Deferred Fixed and Variable Annuity Contracts PARTS A AND B The Prospectus and the Statement of Additional Information, each dated May 1, 2009 as amended, are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 26 by reference to Registrants filing under Rule 485(b) as filed on April 28, 2009 and declared effective on May 1, 2009 A supplement dated May 1, 2009 to the Prospectus and Statement of Additional Information is included in Parts A and B of this Post-Effective Amendment No. 26. VARIABLE ANNUITY ACCOUNT B PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1) Incorporated by reference in Part A: Condensed Financial Information (2) Incorporated by reference in Part B: Financial Statements of Variable Annuity Account B: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2008 - Statements of Operations for the year ended December 31, 2008 - Statements of Changes in Net Assets for the years ended December 31, 2008 and 2007 - Notes to Financial Statements Consolidated Financial Statements of ING Life Insurance and Annuity Company: - Report of Independent Registered Public Accounting Firm - Consolidated Statements of Operations for the years ended December 31, 2008, 2007 and 2006 - Consolidated Balance Sheets as of December 31, 2008 and 2007 - Consolidated Statements of Changes in Shareholders Equity for the years ended December 31, 2008, 2007 and 2006 - Consolidated Statements of Cash Flows for the years ended December 31, 2008, 2007 and 2006 - Notes to Consolidated Financial Statements (b) Exhibits (1) Resolution establishing Variable Annuity Account B 
